Citation Nr: 1027560	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-16 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for chronic obstructive 
pulmonary disorder (COPD), rated as 30 percent disabling until 
July 21, 2009, and as 60 percent since July 22, 2009.

2.  Entitlement to an increased rating for laryngitis, currently 
rated as 10 percent disabling. 

3.  Entitlement to an increased rating for actinic keratosis of 
the left ear, face, arms, scalp, trunk, and back, currently rated 
as 10 percent disabling.

4.  Entitlement to an increased rating for superficial squamous 
cell carcinoma of the scalp and basal cell carcinoma of the face, 
currently rated as 10 percent disabling.

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
from March 2006 and December 2007 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied an increased rating for the issues on appeal.  By a  
November 2009 rating decision, the RO increased the disability 
rating for COPD from 30 to 60 percent disabling, effective July 
22, 2009.  However, as that grant does not represent a total 
grant of benefits sought, the claim for increase remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issues of entitlement to a TDIU and increased rating for 
laryngitis are REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.


FINDINGS OF FACT

1.  For the period prior to July 21, 2009, the Veteran's 
pulmonary disorder (bronchial asthma and COPD) was manifested by 
some obstructive ventilatory impairment.  Pulmonary function test 
findings showed no worse than FEV-1 of 56 to 70 percent 
predicted.  There evidence did not show FEV-1 of 40 to 55 percent 
predicted, FEV-1/FVC of 40 to 55 percent, DLCO (SB) of 40 to 55 
percent predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min, with cardiorespiratory limit.  The Veteran's pulmonary 
disorder did not required monthly visits to a physician for care 
of exacerbations, nor did it require the use of intermittent 
courses of systemic corticosteroids.

2.  Since July 22, 2009, the Veteran's pulmonary disorder has 
been manifested by moderately severe obstructive ventilatory 
impairment.  Pulmonary function test findings show no worse than 
FEV-1 of 40 to 55 percent predicted.  There is no evidence 
showing FEV-1 of below 40 percent predicted, FEV-1/FVC below 40 
percent, DLCO (SB) below 40 percent predicted, or maximum oxygen 
consumption lees than 15 ml/kg/min, with cardiorespiratory limit, 
corpulmale, right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute respiratory failure, or requires 
outpatient oxygen therapy.  The Veteran's pulmonary disorder has 
not required daily use of systemic high dose corticosteroids or 
immunosuppressive medications. 

3.  The Veteran's actinic keratosis lesions and scars measured 2 
by 3 centimeters in diameter.  The lesions and scars have been 
manifested by only one characteristic of disfigurement, 
hypopigmentation but less than six square inches.  The medical 
evidence does not reflect finding of involvement of at least 5 
percent of his entire body or an exposed area and treatment has 
not included intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs, and treatment 
is confined to the skin.

4.  The Veteran's squamous cell carcinoma and basal cell 
carcinoma measured less 2 by 0.2 centimeters in diameter.  The 
scars and lesions have been manifested by only one characteristic 
of disfigurement, slight discoloration.  The medical evidence 
does not reflect finding of involvement of at least 5 percent of 
his entire body or an exposed area and treatment has not included 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  Prior to July 21, 2009, the criteria for a rating in excess 
of 30 percent for a pulmonary disorder (bronchial asthma and 
COPD) were not met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Codes 6602, 
6604 (2009).

2.  Since July 22, 2009, the criteria for a rating in excess of 
60 percent for a pulmonary disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.97, Diagnostic Codes 6602, 6604 (2009).

3.  The criteria for a rating in excess of 10 percent for actinic 
keratosis have not been met.  38 U.S.C.A. §§ 1155, 5103A, (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 7800-
7806, 7819 (2008).

4.  The criteria for a rating in excess of 10 percent squamous 
cell carcinoma and basal cell carcinoma have not been met.  38 
U.S.C.A. §§ 1155, 5103A, (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.118, Diagnostic Codes 7800-7806, 7819 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2009).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
claims on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2008).

COPD

Respiratory disorders are rated using Diagnostic Codes 6600 
through 6817 and 6822 through 6847.  Ratings under those 
diagnostic codes will not be combined with each other.  Rather, a 
single rating will be assigned under the diagnostic code which 
reflects the predominant disability with elevation to the next 
higher evaluation only where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.96(a) (2009).  

Prior to July 22, 2009, the Veteran's COPD was rated as 30 
percent disabling under Diagnostic Code 6604.  Since July 22, 
2009, the Veteran's COPD has been rated as 60 percent under 
Diagnostic Code 6604.  Diagnostic Code 6604 provides for a 30 
percent rating where pulmonary function tests (PFTs) show any of 
the following:  FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 
56 to 70 percent; or DLCO (SB) 56 to 65 percent predicted.  A 60 
percent rating is warranted where PFTs show any of the following:  
FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 
percent; or DLCO (SB) 40 to 55 percent predicted, or maximum 
oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit.)  A 100 percent rating is warranted where PFTs show any of 
the following:  FEV-1 less than 40 percent predicted, FEV-/FVC 
less than 40 percent; or DLC (SB) less than 40 percent predicted, 
or maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or 
corpulmale (right heart failure), or right ventricular 
hypertrophy, or pulmonary hypertension (shown by Echo or cardiac 
cauterization), or episodes of acute respiratory failure, or 
requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic 
Code 6604 (2009).

Because the Veteran is also service-connected for bronchial 
asthma related to his COPD, and the medical evidence reflects 
that he continues to suffer from bronchial asthma, Diagnostic 
Code 6602 is also relevant to his claim.  Diagnostic Code 6602 
provides for a 30 percent rating where PFTs show any of the 
following:  FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 
to 70 percent; or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.  A 60 
percent rating is warranted where PFTs show any of the following:  
FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 
percent; or at least monthly visits to a physician for required 
care of exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 100 
percent rating is warranted where PFTs show any of the following: 
FEV-1 less than 40 percent predicted, FEV-/FVC less than 40 
percent; or more than one attack per week with episodes of 
respiratory failure, or where the use of systemic high dose 
corticosteroids or immunosuppressive medications are required on 
a daily basis.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2009).

VA treatment records beginning in September 2004 show that in 
April 2005, the Veteran denied experiencing persistent wheezing 
or hemoptysis.  Auscultation of the chest resulted in clear 
breath sounds.  There were no ronchi or wheezes.  No lung 
diagnosis was provided.  In November 2005, the Veteran reported 
that he was experiencing nasal and sinus congestion.  He denied 
persistent wheezing.  Examination of the lungs showed clear 
breath sounds, with no ronchi or wheezes.  

In August 2005, the Veteran submitted a statement from his 
private physician who stated that the Veteran had been treated 
for chronic bronchitis, chronic sinusitis, and chronic breathing 
problems for over 35 years. 

In December 2005, the Veteran submitted a statement explaining 
that many times when he tried to breathe, he felt that he could 
not get enough oxygen.  At those time, he felt he would stumble 
or fall due to lack of air.  He reported that he used a breathing 
machine in order to help him sleep.

On January 2006 VA examination, the Veteran reported experiencing 
a daily productive cough with white sputum.  He could walk 
approximately 50 feet before experiencing severe dyspnea.  He was 
using an Albuteral nebulizer four times per day.  He reported 
that he had been hospitalized twice in the previous two years for 
bronchitis but could not remember the dates.  Pulmonary function 
testing revealed an FEV-1 of 84 percent predicted and an FVC of 
72 percent predicted.  The examiner noted that the Veteran was 
unable to complete lung volume testing or DLCO testing.  The 
diagnosis was COPD.  The examiner stated that the Veteran's 
available PFT results showed that the Veteran had some evidence 
of obstructive lung disease.  He was deemed to be able to perform 
activities of daily living but his ability to walk was 
significantly limited by dyspnea on exertion.

VA treatment records show that in January 2006, the Veteran 
reported having a recent cough and malaise.  Physical examination 
found nasal congestion with hyperemia.  The diagnosis was 
nonspecific nasal congestion.  In March 2006, the Veteran 
reported having some bronchitis over the previous few months.  He 
denied seeking any emergency treatment for the condition.  
Examination of the lungs was clear, with no ronchi or wheezes.  

In April 2006, the Veteran's private physician stated that the 
Veteran's chronic COPD and asthmatic bronchitis required the use 
of an Abuterol inhaler four times per day, with a dosage increase 
as these conditions became more chronic.  The Veteran was also 
taking oral antibiotic and antibiotic injections as necessary to 
prevent infections brought on by the conditions.  

VA treatment records show that in May 2007, the Veteran reported 
having nasal congestion with some wheezing.  Examination of the 
lungs was clear.  In February 2008, the Veteran reported having 
an intermittent cough and nasal drainage.  Chest X-ray was 
normal.  An undated VA treatment record that appears to also have 
been in May 2007 shows that the Veteran attempted to complete a 
PFT but that he was unable to complete the test.  He was getting 
relief from using a Combivent inhaler and occasionally used 
Albuteral nebulizers.   

Private treatment records dated in July 2007 show that the 
Veteran suffered from hoarseness.  In November 2007, the Veteran 
reported suffering from a cough and chest congestion for ten 
days.  

On July 2009 VA examination, the Veteran reported a significant 
shortness of breath.  He was only able to walk five steps.  He 
could not walk more than 35 steps when hurrying.  He was observed 
to be dyspneic after walking 40 feet slowly.  PFT testing 
revealed a FEV-1 of 42 percent of the predicted rate, and FVC of 
35 percent of the predicted rate, with no significant post-
bronchodilator difference.  The diagnosis was moderately severe 
chronic obstructive pulmonary disease.  

In this case, the evidence does not show that prior to July 22, 
2009, PFTs were FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 
40 to 55 percent; or DLCO (SB) 40 to 55 percent predicted, or 
maximum oxygen consumption of 15 to 20 ml/kg/min.  To the 
contrary, FEV-1 testing was 84 percent predicted and some 
obstructive pulmonary disease was found.  Accordingly, the Board 
finds that a rating higher than 30 percent under Diagnostic Code 
6604 is not warranted for that period.  Additionally, a higher 
rating under Diagnostic Code 6602 is not warranted, as the record 
does not show that the Veteran required monthly visits to a 
physician for care of exacerbations, or intermittent courses of 
systemic corticosteroids for his lung disease.  While the Veteran 
was unable to complete PFT testing on examination for lung volume 
of DLCO in January 2006, the evidence nonetheless does not show 
that the criteria for a rating higher than 30 percent were met 
prior to July 22, 2009.  The duty to assist is not a one-way 
street.  If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining the 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Since July 22, 2009, the Veteran demonstrated on VA examination 
an FEV-1 of 42 percent of the predicted rate, which falls at most 
within the criteria for a 60 percent rating.  VA examinations and 
treatment records in this case do no show FEV-1 of less than 40 
percent predicted, FEV-1/FVC of less than 40 percent, DLCO (SB) 
less than 40 percent predicted, maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption with cardiac or respiratory 
limitation, corpulmale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension, episodes of acute 
respiratory failure, or outpatient oxygen therapy requirements.  
Accordingly, the Board finds that a higher rating is not 
warranted under Diagnostic Code 6604 since July 22, 2009.  
Additionally, a higher rating under Diagnostic Code 6602 is not 
warranted, as the medical evidence of record does not show that 
he has experienced more than one respiratory attack per week with 
episodes of respiratory failure, or that he has had to use of 
systemic high dose corticosteroids or immunosuppressive 
medications on a daily basis.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an exceptional 
case is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1).  In this 
case, the Board finds that the Schedule is not inadequate.  The 
Schedule provides for higher ratings for COPD, but, findings 
supporting a higher rating have not been documented.  In 
addition, it has not been shown that the service-connected COPD 
has required frequent periods of hospitalization or has produced 
marked interference with the Veteran's employment.  Therefore, 
the Board finds that referral for consideration of the assignment 
of an extraschedular rating is not warranted.

Consideration has been given to the assignment of staged ratings 
(different percentage ratings for different periods of time since 
the effective date of service connection).  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, the Board finds that staged 
ratings different from those already assigned are not indicated 
because the weight of the credible evidence shows that the 
Veteran's service-connected COPD has warranted a rating no higher 
than 30 percent prior to July 22, 2009, and a 60 percent rating 
since July 22, 009.  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Actinic Keratosis, Superficial Squamous Cell Carcinoma, & Basal 
Cell Carcinoma

The regulations pertaining to rating skin disabilities were 
revised, effective October 23, 2008.  However, those revised 
provisions are applicable only to claims received on or after 
October 23, 2008.  Because the current claims were received prior 
to that date, those revisions do not apply in this case.  73 Fed. 
Reg. 54708 (Sept. 23. 2008).

The Veteran's actinic keratosis is rated under Diagnostic Codes 
7819-7800.  The Veteran's superficial squamous cell carcinoma and 
basal cell carcinoma are rated under Diagnostic Codes 7818-7800.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires the use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen.  38 C.F.R. § 4.27 (2009).  
Diagnostic Codes 7818 and 7819 pertain malignant skin neoplasms 
and benign skin neoplasms.   Diagnostic Code 7819 directs that 
benign skin neoplasms be rated as disfigurement of the head, 
face, or neck (Diagnostic Code 7800), as scars (Diagnostic Codes 
7801, 7802, 7803, and 7804), or based upon the impairment of 
function resulting from the neoplasm (Diagnostic Code 7805).  
Diagnostic Code 7800 pertains to scars of the head, face, or 
neck.  38 C.F.R. § 4.118 (2009).

Under Diagnostic Code 7800, there are eight characteristics of 
disfigurement pertaining to scars:  

(1) Scar 5 or more inches (13 or more 
centimeters) in length; 
(2) Scar at least one-quarter inch (0.6 
centimeters) wide at widest part; 
(3) Surface contour of scar elevated or 
depressed on palpation; 
(4) Scar adherent to underlying tissue; 
(5) Skin hypo-or hyper- pigmented in an 
area exceeding six square inches (39 square 
centimeters); 
(6) Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square 
centimeters); 
(7) Underlying soft tissue missing in an 
area exceeding six square inches (39 square 
centimeters); 
(8) Skin indurated and inflexible in an 
area exceeding six square inches (39 square 
centimeters).

38 C.F.R. § 4.118, Diagnostic Code 7800 (2009).

The criteria provide for a 10 percent rating where there is one 
characteristic of disfigurement.  A 30 percent rating is 
warranted where there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired set 
of features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with two or three characteristics 
of disfigurement.  A 50 percent rating is warranted for visible 
or palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement.  Finally, a 
maximum 80 percent rating is warranted for disfigurement of the 
head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2009).

VA treatment records dated from May 2006, one year prior to the 
claims for increased rating, to March 2007, are silent for 
complaints or treatment for a skin condition. 

Private treatment records beginning in May 2006 show an excision 
from the left scalp that was determined to be consistent with 
recent surgery, with no evidence of carcinoma.  Excisional 
biopsies of the left cheek, left ear, and two places on the scalp 
were determined to be actinic keratosis with inflammation, and 
excisional biopsies of the scalp resulted in a diagnosis of 
superficial squamous cell carcinoma (in situ).  In November 2006, 
excisional biopsies taken from the face and head resulted in 
diagnoses of superficial squamous cell carcinoma (in situ) of the 
scalp and early squamous cell carcinoma of the right cheek, 
seborrheic keratosis of the left temple, and actinic keratosis of 
the left cheek.  In April 2007, full/partial excision from the 
scalp and occipital scalp resulted in the diagnosis of 
superficial squamous cell carcinoma in situ. 

In May 2007, the Veteran's private physician submitted a 
statement that the Veteran was treated for squamous cell 
carcinoma, and that those incidences were likely to increase.  

On August 2007 VA examination, the Veteran reported that he had 
had many skin diseases in the previous years and that the last 
excision had been completed in August 2007 from his scalp and 
nose.  Physical examination revealed seven hypopigmented scars on 
the scalp.  The Veteran reported that he had not used a 
corticosteroid or immunosuppressive drug for the condition, but 
did have topical treatment.  Maximum width of the scars was 2 
centimeters, and maximum length was 3 centimeters.  There was no 
tenderness to palpation or adherence to the underlying tissue.  
There was no limitation of motion or loss of function, nor was 
there underlying soft tissue damage, skin ulceration or breakdown 
of the scar, tissue loss, or elevation or depression of the 
scars.  There was no disfigurement of the head, face, or neck.  
There was some discoloration, in that the skin was lighter than 
normal.  There was no induration of inflexibility.   The 
diagnosis was squamous cell carcinoma resection with residual 
scars.  On the left chin and nose, the Veteran had scar that was 
barely visible, the chin scar measured 2 centimeters wide and 0.2 
centimeters long, and the nose scar was too small to measure by 
centimeters.  The color and texture were the same as the skin.  
The diagnosis was lentigo malignant melanoma resection with 
residual scar of the chin and actinic keratosis with resection 
per history with residual barely visible at the tip of the nose.  
The Veteran reported that he had had multiple liquid nitrogen 
treatments for his actinic keratosis.  The Veteran was also noted 
to have eczema and psoriasis, which he had suffered from for at 
least two years.

VA treatment records dated until February 2008 reflect only that 
in December 2007, the Veteran reported that he had recently had 
several skin cancers removed from his scalp and face, but had no 
new complaints at that time.  In fact, examination of the skin at 
multiple times throughout 2007 and 2008 was determined to be 
normal.  

In May 2008, the Veteran listed his skin conditions, including a 
pair of scars on his left chin and nose, a lump on his left chin, 
a pair of scars on his right ear, and two places of tissue 
removal with scars.  

In addressing whether the Veteran is entitled to a compensable 
rating for his skin disorders based upon disfigurement of the 
head, face, or neck, the Board concludes that although the 
squamous cell carcinoma and actinic keratosis appear on the neck, 
face, and scalp, requiring excisions at least three times per 
year, the severity of the lesions is not such that the presence 
of the lesions, or the scars resulting from removal of the 
lesions, amounts to disfigurement of the face, scalp, or neck.  
No treating provider has noted any disfigurement of the face, 
head, or neck due to the lesions.  Treatment records dated from 
May 2006 to February 2008, and the August 2007 report of VA 
examination, demonstrate the presence of lesions on the face, 
scalp, and neck that do not exceed three centimeters, and that 
only exhibit slight discoloration.   To that extent, the 
Veteran's skin disorders do not involve any of the 8 
characteristics of disfigurement of the head, face, or neck.   
While there is hypo-pigmentation, there are no scars or lesions 
in excess of six square inches.  For that matter, there is no 
evidence that the scars or lesions exceed one-quarter inch, that 
the surface contour of the scar is elevated or depressed on 
palpation, that the scars are adherent to underlying tissue, that 
the skin texture is abnormal in an area exceeding six square 
inches, that there is underlying soft tissue missing, or that the 
skin is indurated or inflexible.  The Board concludes that 
throughout the pendency of the appeal, the Veteran's skin 
disorders cannot be found to have resulted in disfigurement of 
the face or neck.  Accordingly, a compensable rating under DC 
7800 is not appropriate.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2009).

Next, the Board also finds that the Veteran is not entitled to a 
compensable rating based upon scars associated with the removal 
of the lesions, or impairment of function.  Treatment records 
dated from May 2006 to February 2008 do not mention any scarring.  
Additionally, on VA examination, although scarring associated 
with the removal of lesions was noted on the scalp and nose, the 
scarring was not tender, or noted to be raised, adherent to 
underlying tissue, or in any other way abnormal.  In addition, 
there is no evidence demonstrating that any scarring associated 
with the Veteran's skin disorders, or the skin disorder itself, 
resulted in limitation of function.  Thus, it appears that the 
scarring associated with the removal of the lesions is not the 
principal manifestation of the Veteran's skin disorder, and that 
he is not entitled to a compensable rating based upon the 
presence of scars or limitation of function.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2009).

The Veteran asserts that his eczema, from which is he has been 
suffering from since at least 2005, warrants a higher rating for 
his skin disorder.  However, the Veteran's private physicians 
have not related his eczema with his service-connected squamous 
cell carcinoma, basal cell carcinoma, or actinic keratosis, nor 
was such an association made on VA examination.  Despite that, 
pursuant to Diagnostic Code 7806, which pertains to dermatitis 
and eczema, a compensable rating is only warranted if the eczema 
covers at least 5 percent, but less than 20 percent, of the 
entire body, or is treated with intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).  In this case, 
the evidence does not reflect that the Veteran's eczema covers at 
least 5 percent of his body, and the Veteran denied the use of 
corticosteroids or other immunosuppressive drugs for his skin 
conditions.  Accordingly, an increased rating for eczema or 
dermatitis related to this service-connected actinic keratosis, 
squamous cell carcinoma, or basal cell carcinoma is not warranted 
in this case.  

Because there are no other diagnostic codes applicable to the 
Veteran's claim, increased ratings for actinic keratosis, 
squamous cell carcinoma, and basal cell carcinoma is not 
warranted.  Further, the Board notes that during the appeal 
period, there is no mention of treatment for, or a worsening of, 
actinic keratosis to the back or trunk, and therefore an 
increased rating is not warranted for those conditions.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an exceptional 
case is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1).  In this 
case, the Board finds that the Schedule is not inadequate.  The 
Schedule provides for higher ratings for the Veteran's skin 
disorder, but, findings supporting a higher rating have not been 
documented.  In addition, it has not been shown that the service-
connected skin disorders has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment.  Therefore, the Board finds that referral 
for consideration of the assignment of an extraschedular rating 
is not warranted.

Consideration has been given to the assignment of staged ratings 
(different percentage ratings for different periods of time since 
the effective date of service connection).  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, the Board finds that staged 
ratings are not indicated because the weight of the credible 
evidence shows that the Veteran's service-connected actinic 
keratosis has warranted no higher than a 10 percent rating and 
the squamous cell carcinoma and basal cell carcinoma has 
warranted no higher than a 10 percent rating, throughout the 
pendency of the appeal.  As the preponderance of the evidence is 
against the claims for an increased rating, the claims must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claims.  
This notice requires VA to indicate which portion of that 
information and evidence is to be provided by the claimant and 
which portion VA will attempt to obtain on the claimant's behalf.  
See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).  The notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in December 2005, July 2007, 
June 2008, and July 2009; rating decisions in March 2006, 
December 2007, November 2008, and November 2009; and statements 
of the case in April 2008 and in February 2009.  These documents 
discussed specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the pertinent 
laws and regulations, and the reasons for the decisions.  VA made 
all efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general notice 
of the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claim with an adjudication of the claims by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify 
the appellant and had satisfied that duty prior to the final 
adjudication in the November 2009 supplemental statements of the 
case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to these claims.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.



ORDER

Entitlement to a rating higher than 30 percent for COPD, prior to 
July 22, 2009, is denied.

Entitlement to a rating higher than 60 percent for COPD, since 
July 22, 2009, is denied. 

Entitlement to a rating higher than 10 percent for actinic 
keratosis is denied.

Entitlement to a rating higher than 10 percent for squamous cell 
carcinoma and basal cell carcinoma is denied. 


REMAND

A claim for a total disability rating for compensation purposes 
due to individual unemployability by reason of service-connected 
disability (TDIU) is part of a claim for a higher rating when 
such claim is raised by the record or asserted by the Veteran.  
When evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part of the 
claim for benefits for the underlying disability.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

Here, the Veteran contends that he is unable to work due to his 
service-connected disabilities.  In August 2008 and in July 2009, 
the Veteran's private physician stated that the Veteran was 
permanently and totally disabled and unable to retain any type of 
employment.  In listing the Veteran's disabilities, however, the 
physician included both disabilities for which the Veteran is 
service-connected and disabilities for which he is not service-
connected.  Because a TDIU rating is based upon the extent that 
the Veteran is unemployable due to his service connected 
disabilities, the Board finds that the claim for TDIU must be 
remanded for further development, to include a VA examination, 
the report of which must contain an assessment offered by a VA 
examiner as to whether Veteran is able to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities.  38 U.S.C.A. § 5103A (West 2002); Colayong v. West, 
12 Vet. App. 524 (1999); Friscia v. Brown, 7 Vet. App. 294 
(1994).

Next, VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for adequate 
rating of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  The Veteran has not yet been afforded a VA 
examination to determine whether his laryngitis has increased in 
severity.  Although he has undergone VA respiratory examinations 
in January 2006 and July 2009, those examinations were primarily 
for the purpose of evaluating his COPD and his laryngitis was not 
examined or discussed.  The Veteran contends that his laryngitis 
has worsened and an increased rating is warranted.  Because there 
may have been a significant change in the Veteran's condition, 
the Board finds that a new examination is in order.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

1.  Schedule the Veteran for an examination 
to determine the nature and severity of his 
laryngitis.  The examiner should review the 
claims file and should note that review in 
the report.  Any opinion provided should be 
supported by a full rationale.  The 
examiner should specifically determine 
whether the Veteran's laryngitis results in 
hoarseness with inflammation of cords or 
mucous membrane, or whether there is 
hoarseness with thickening or nodules of 
cords, polyps, submucous infiltration, or 
pre-malignant changes on biopsy.

2.  Schedule the Veteran for an examination 
to ascertain the impact of his service-
connected disabilities on his 
unemployability.  The examiner must 
evaluate and discuss the effect of all of 
the Veteran's service-connected 
disabilities, both singly and jointly, on 
his employability.  The examiner should 
opine as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's service-
connected disabilities (COPD with asthmatic 
bronchitis, bilateral hearing loss, 
postoperative marginal recurrent ulcer with 
reflux and GERD, chronic laryngitis, and 
superficial squamous cell carcinoma of the 
scalp and basal cell carcinoma to the left 
side of the face), without consideration of 
his non-service-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.  The 
examiner should review the claims folder 
and the examination report should indicate 
that review.

3.  Then, readjudicate the claims for an 
increased rating for chronic laryngitis and 
for a TDIU rating.  If any decision remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


